Citation Nr: 1745711	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  05-21 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating for bronchial asthma in excess of 30 percent for the period prior to May 31, 2016, and to a rating in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from March 1986 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This matter was previously remanded by the Board in December 2007 to provide the Veteran with additional notice and obtain clinical VA treatment records.  It was remanded again by the Board in September 2009 to obtain a contemporaneous VA medical examination and in August 2010 to get additional medical records.  Finally, the Board again remanded this matter in February 2016.  In that remand and decision, the Board directed the RO to schedule the Veteran to attend a VA medical examination to determine the current nature and severity of the Veteran's asthma.  The Veteran attended just such a medical examination in May 2016 and attended an appointment to obtain pulmonary function test results in June of that year.  Accordingly, the Board finds that there has been substantial compliance with its remand directives and this matter has been properly returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also notes that the RO increased the Veteran's evaluation for asthma to 60 percent effective May 31, 2016, in a May 2017 rating decision.  Accordingly the Board will consider whether the Veteran is entitled to a disability rating in excess of 60 percent beginning on that date and in excess of 30 percent prior to May 31, 2016, as noted above.

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing has been associated with the Veteran's claims file.  The record also contains a May 2017 appellate brief in which the Veteran's representative appears to request an additional hearing before the Board.  

A Veteran is permitted a second Board hearing on a single appellate issue in several circumstances.  For example, a replacement hearing may be conducted if a hearing had not been fully recorded or where transcripts of a hearing are lost or destroyed and the recording is no longer available, or if after a hearing before one Board member, a different Board member is assigned to decide an appeal; or following a remand by the United States Court of Appeals for Veterans Claims (Court).  See 38 C.F.R. § 20.717; Arneson v. Shinseki, 24 Vet. App. 379, 385-86 (2011); and Cook v. Snyder, No. 15-0873, slip op. at 18 (U.S. Vet. App. Jan. 31, 2017) (holding that "[t]he Court is not adopting the veteran's reading of the statute, that he is entitled to a Board hearing at any time on any issue for any reason, []; instead, we hold that a claimant who received a personal hearing at one stage of appellate proceedings before the Board is not barred from requesting and receiving a Board hearing during a separate stage of appellate proceedings before the Board, namely, following a remand from this Court.").  But see Cook v. Shulkin, No. 15-0873 (Vet. App. July 17, 2017) (granting VA's motion to stay the precedential effect of the Cook decision).  

Here, the Board does not find that the circumstances of the instant appeal afford the Veteran a second Board hearing as a matter of right.  There is no evidence that the November 2015 hearing before the Board was not fully recorded and the hearing transcript has been associated with the Veteran's claims file.  The instant decision is also being decided by the member of the Board who conducted that November 2015 hearing.  Likewise, this appeal has not been remanded by the Court and remains in the same stage of appellate proceedings as it was at the time of the November 2015 Board hearing.  Finally, neither the Veteran nor his representative has proffered any additional argument as to why a second Board hearing is warranted.  The Board finds that no adequate basis for a second Board hearing on the matters decided herein has been provided.  Accordingly, the Board concludes that a second Board hearing on the matters decided herein is not warranted.


FINDINGS OF FACT

1.  Prior to March 24, 2008, the Veteran's asthma was not manifested by a FEV-1 or FEV-1/FVC ratio of 40 to 55 percent, did not require at least monthly visits to a physician for required care of exacerbations, and did not require intermittent courses of systemic corticosteroids of at least three times per year.

2.  For the period from March 24, 2008, to November 18, 2009, the Veteran's asthma was manifested by a FEV-1 ratio of 40 to 55 percent predicted, but it was not manifested by a FEV-1 or FEV-1/FVC ratio of less than 40 percent, or more than one attack per week with episodes of respiratory failure, and did not require daily use of systemic high dose corticosteroids or immuno-suppressive medications.

3.  For the period from November 19, 2009 to May 30, 2016, the Veteran's asthma was not manifested by a FEV-1 or FEV-1/FVC ratio of 40 to 55 percent, did not require at least monthly visits to a physician for required care of exacerbations, and did not require intermittent courses of systemic corticosteroids of at least three times per year.

2.  Beginning May 31, 2016, the Veteran's asthma has not been manifested by a FEV-1 or FEV-1/FVC ratio of less than 40 percent, or more than one attack per week with episodes of respiratory failure, and has not required daily use of systemic high dose corticosteroids or immuno-suppressive medications. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for asthma prior to March 24, 2008, and from November 19, 2009, to May 30, 2016, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, DC 6602 (2016). 

2.  The criteria for a disability rating for asthma of 60 percent, but no higher, were met for the period from March 24, 2008 to November 18, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, DC 6602 (2016).

3.  The criteria for a disability rating in excess of 60 percent for asthma for the period beginning on May 31, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, DC 6602.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  


I.  Legal Standard

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's claim arises from his disagreement with the initial disability rating that was assigned for his asthma.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  The Veteran's asthma has been assigned a 30 percent rating for the period prior to May 31, 2016, and to a 60 percent rating as of that date.  This disability is rated pursuant to Diagnostic Code (DC or Code) 6602.  38 C.F.R. § 4.97.

Pursuant to DC 6602, a 10 percent disability rating is assigned when the evidence shows a Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted, or; the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.

A 30 percent disability rating is warranted for bronchial asthma FEV-1 of 56 to 70 percent predicted, or; the ratio of FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  Id. 

A 60 percent disability rating is warranted for bronchial asthma with FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Id. 

A maximum schedular or 100 percent disability rating is warranted for bronchial asthma with FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.

II.  Analysis 

After a full review of the record, and as discussed below, the Board concludes that a disability rating in excess of 30 percent for bronchial asthma for the period prior to March 24, 2008, and for the period from November 19, 2009, to May 31, 2016, is not warranted, and that a disability rating in excess of 60 percent for bronchial asthma for the period from March 24, 2008, to November 18, 2009, and for the period beginning May 31, 2016, is not warranted.

The Veteran and his representative have repeatedly contended that his asthma-related symptoms merit an increased disability rating for the entire period currently on appeal.  At the Veteran's September 2006 VA medical examination, he indicated that his symptoms were triggered by changes in the weather, exposure to air conditions, and overexertion.  He also noted that he was prescribed formoterol and mometasone and the Veteran stated that he experienced wheezing attacks once per week.  In statements received by the Veteran's girlfriend in February 2008, the Veteran's asthma was noted to have caused difficulty breathing, abnormal breathing patterns, absences from work, and consistent asthmatic flare-ups.  The Veteran attended an additional VA medical examination in December 2009.  At that time, the Veteran indicated that his asthmatic symptoms occurred during exercise and included chest pain.  He indicated to the examiner that he had sought emergency care twice in 2009, had a ventilator vaporizer at home, and was prescribed daily doses of Combivent, albuterol, ipratropium, and formoterol.

At the November 2015 Board hearing, the Veteran testified that his disability had gotten a little worse over the last several years and that he had to use his inhaler more frequently due to difficulty breathing.  He stated that asthma affected him a great deal and caused difficulties with exposure to fumes at his workplace.  At that time, the Veteran reported that he was prescribed a pill that he had to crush, used an inhaler twice daily, and used a nebulizer on a weekly basis.  Pursuant to the Board's remand, the Veteran attended yet another VA medical examination in May 2016, at which time the Veteran reported waking up every morning with wheezing in addition to shortness of breath on exertion, allergies to pollen and dust, and a cough that was productive of phlegm.  

The Board acknowledges the Veteran's health difficulties and has no reason to doubt the credibility or sincerity of the lay statements of the Veteran and his girlfriend.  However, notwithstanding these statements, a review of the Veteran's medical records and examination reports fails to uncover the pulmonary function test results, frequency of exacerbations requiring care by a physician, or frequency of systemic corticosteroid use necessary for an increased evaluation beyond the current staged ratings of 30 and 60 percent. 

For instance, the Veteran's VA treatment records reflect that he was prescribed bursts of prednisone due to his asthmatic symptoms in September 2004, August 2008, July 2013, January 2015, and June 2016.  Although these records suggest a recurring need for systemic corticosteroids, the evidence of record does not indicate that the Veteran's bronchial asthma has been treated with the "intermittent (at least three per year) courses" of systemic corticosteroids that are required for a disability rating of higher than 30 percent, as set forth in Code 6602.  

The record also includes numerous episodes of physician-provided treatment for periods of exacerbation of the Veteran's asthma.  These episodes occurred in September 2004, at which time the Veteran reported that his symptoms were not similar to his previous attacks but was seeking medication to prevent an attack, in October 2007, when the Veteran reported a recent uptick in his asthma symptoms, in August 2008, with a visit to the emergency department with a two-day history of an asthma exacerbation, and in July 2013, when the Veteran again sought emergency treatment for exacerbations that the Veteran reported occurred every few months.  Additional exacerbation-related episodes of care occurred in February 2014, June 2014, January 2015, March 2015, June 2016, and September 2016.  Although the Veteran's treatment notes document ongoing and recurring need for physician-provided care for episodes of exacerbation of the Veteran's asthma symptoms, the criteria set forth in Code 6602 for a rating in excess of 30 percent require these episodes of care to occur on at least a monthly basis.  The evidence of record does not demonstrate this level of frequency at any point during the period currently before the Board.  

The Board recognizes that the medical record also includes an emergency room treatment note from March 2014.  At that time, the Veteran reported symptoms of sneezing, a runny nose, sweating, chills, an occasional cough, and a slight sore throat on the left side that had resolved.  The Veteran also reported to the treating clinician a history of asthma and had remaining prednisone tablets from a previous asthma-related episode of care.  However, this visit does not appear to represent an episode of care related to an exacerbation of the Veteran's asthma and the Veteran's treating clinician explicitly stated in her treatment report that the Veteran had no current signs or symptoms of asthma exacerbation.  As such, the Board does not find that this episode of care would warrant an increase in the Veteran's disability rating in excess of 30 percent in the early period of 2014, notwithstanding his emergency treatment for an asthma exacerbation in the month before this March 2014 emergency room visit.

As the evidence does not suggest that the Veteran's asthma at any point during the current appeal period has required the frequency of care provided by a physician during a period of an exacerbation of symptoms or the frequency of systemic corticosteroids to warrant a 60 percent rating, the Board will turn to the question of whether the pulmonary function test results satisfy the criteria for a rating in excess of 30 percent.

The record indicates that the Veteran underwent pulmonary function tests in November 2004, September 2006, March 2008, November 2009, and June 2016.  The post-bronchodilator test results of the Veteran's FEV-1 percent predicted and his FEV-1/FVC ratios are as follows:


September 2006
March 2008
November 2009
June 2016
FEV-1
64
49.8
93.4
70
FEV-1/FVC
81.4
71.5
75.4
41

As the Board noted in its February 2016 decision and remand, the actual numerical results of the Veteran's November 2004 pulmonary function test are not available.  A narrative report of these test results indicated that the Veteran's FEV-1 was normal but his FEV-1/FVC ratio was decreased.  Ultimately, the Veteran was found to have only a mild obstructive defect without a significant response to an inhaled bronchodilator.  

The FEV-1 percentages of the predicted values noted in the March 2008 and June 2016 examinations indicate that the Veteran's asthma satisfied the criteria for a 60 percent evaluation from March 2008 through November 2009 and in the period beginning June 2016.  However, the remaining pulmonary function test results indicate that at no other point did the Veteran's asthma satisfy the criteria for an evaluation in excess of 30 percent.  In the May 2017 post-remand brief, the Veteran's representative argued that the results of the 2016 pulmonary function test more closely approximate the criteria for a 100 percent disability rating pursuant to DC 6602.  However, as noted above, to satisfy the criteria for such a rating based on pulmonary function test results, the evidence must show a FEV-1 less than 40 percent of predicted or a FEV-1/FVC ratio less than 40 percent.  Here, the Veteran's test results definitively fall within the 40 to 55 percent range enumerated in the criteria for a 60 percent rating.  As such, the Board finds that the criteria for a 100 percent rating have not been met at any point during the period currently on appeal.

In the post-remand brief, the Veteran's representative also argued that there was no "clear and unmistakable medical evidence" to support the assignment of an effective date of May 2016 for the Veteran's 60 percent rating.  However, there is no requirement that the effective date of a staged rating be based on clear and unmistakable medical evidence.  Rather, staged ratings are warranted for separate periods of time based on "facts found."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the Board finds that the preponderance of the evidence is against a finding that a 100 percent rating is warranted at any point during the current appellate period.  The Board also finds that the preponderance of the evidence is against a finding that a rating in excess of 30 percent is warranted, except for the periods from March 24, 2008, to November 18, 2009, and beginning on May 31, 2016.

The Veteran's representative also suggested in the May 2017 post-remand brief that the examiner who evaluated the Veteran in May 2016 did not have any particular expertise, experience, training, or competence in commenting on the Veteran's asthma.  The representative noted that the Board's February 2016 remand directed the agency of original jurisdiction to schedule the Veteran for a medical examination by an examiner "with the appropriate expertise" to determine the current nature and severity of service-connected asthma.  The representative also indicated that the clinician who conducted the May 2016 evaluation was a specialist in the unrelated field of nephrology rather than the more appropriate specialization in pulmonology.  As such, the representative argued that his assessment was therefore no more probative than the Veteran's own lay assertions that there was worsening of his asthma.  

The Board ultimately finds that this examination was adequate and that the examiner who conducted the May 2016 evaluation is competent to provide an assessment of the Veteran's asthma.  Although this clinician may not be a specialist in the field of pulmonology, he is a medical doctor and as such has completed medical education and training sufficient to provide competent medical evidence pursuant to 38 C.F.R. § 3.159(a)(1).  The representative is correct in noting that the Board required that the clinician who conducted the May 2016 evaluation have the "appropriate" expertise.  However, the Board did not require in its February 2016 remand directives that this clinician must be a specialist in pulmonology.  The Board also notes that the United States Court of Appeals for Veterans Claims has explicitly held that a registered nurse practitioner is one who, by definition, has the advanced education and training to provide a competent diagnosis, statement, or medical opinion.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  Although the evidence indicates that the May 2016 VA examiner opined on an area outside of his specific medical specialization, he has advanced medical training and experience afforded him the "appropriate" amount of expertise to conduct a medical examination in this case.

For the reasons stated above, the Board finds that the preponderance of the competent evidence of record weighs against a finding that the criteria have been met for a disability rating in excess of 30 percent for asthma for the period prior to March 24, 2008, and for the period from November 19, 2009, to May 30, 2016.  The preponderance of the competent evidence of record also is against a finding that the criteria have been met for a disability rating for asthma in excess of 60 percent for the period from March 24, 2008, to November 18, 2009, and for the period beginning May 31, 2016.  As such, the doctrine of the benefit of the doubt is not for application and the Veteran's claim may only be granted to the limited extent of assigning a disability rating of 60 percent for asthma for the period from March 24, 2008, to November 18, 2009.

III.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim for a higher initial rating for asthma arises from the Veteran's disagreement with the initial rating assigned after service connection was granted.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" issues, including the rating initially assigned for the disability, the claim as it arose in its initial context has been substantiated and there is no need to provide additional notice concerning the downstream elements of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Instead of issuing additional notice concerning the initial disability rating, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if disagreement regarding the initial rating is not resolved.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The SOC was properly issued in this case, and the Veteran therefore has received all required notice concerning the downstream initial-rating claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records.  Here, the Veteran's service records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file.  As part of its duty to assist claimants, VA may also be required to schedule a claimant with a VA medical examination.  However, whenever VA has undertaken the effort to afford a claimant an examination, whether or not such an examination is required, VA must provide an adequate examination "or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

Here, VA has obtained all available VA treatment records and identified private treatment records and associated them with the Veteran's claims file.  The Board recognizes that the Veteran's November 2004 pulmonary function test results have not been recovered.  However, VA made numerous attempts to secure these records to no avail and the Board therefore concludes that the numerical scores of that test do not exist.

In an attempt to fulfill its duty to assist the Veteran, VA also scheduled the Veteran with a medical examination in May 2016 in furtherance of the Board's February 2016 remand directives.  VA also afforded the Veteran a June 2016 pulmonary function test.  The representative's contention that the clinician who conducted the May 2016 VA is not competent is addressed above.  The Board ultimately finds that this examination is adequate as it was conducted by a medical doctor who took a detailed medical history of the Veteran, reviewed the Veteran's claims file, personally examined the Veteran, and performed necessary tests.  The Board is satisfied that the examination report and the June 2016 pulmonary function test results provide a sound basis upon which to base a decision with regard to the Veteran's claim.  


ORDER

Entitlement to a disability rating for bronchial asthma in excess of 30 percent for the period prior to May 24, 2008, and to the period from November 19, 2009, to May 30, 2016, is denied.

Entitlement to a disability rating for bronchial asthma of 60 percent, but no higher, for the period from May 24, 2008, to November 18, 2009, is granted.

Entitlement to a disability rating in excess of 60 percent for bronchial asthma for the period beginning May 31, 2016, is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


